
	
		I
		111th CONGRESS
		1st Session
		H. R. 3736
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To reform the Minerals Management Service by establishing
		  it as an independent Federal agency.
	
	
		1.Short titleThis Act may be cited as the
			 Minerals Management Service Reform
			 Act.
		2.Establishment and
			 organizational structureThere
			 is established as an independent establishment in the executive branch the
			 Minerals Management Service. The Service shall succeed the Minerals Management
			 Service of the Department of the Interior as such department is in existence on
			 the day before the effective date of this Act.
		3.Officers of
			 Service
			(a)Director
				(1)AppointmentThe
			 Service shall be headed by a Director, who shall be appointed by the President,
			 by and with the advice and consent of the Senate, to a 5-year term of
			 office.
				(2)FunctionsThe
			 Director—
					(A)shall carry out
			 all functions transferred to the Director by this Act; and
					(B)shall have
			 authority and control over all personnel, programs, and activities of the
			 Service.
					(3)CompensationThe
			 Director shall be compensated at the rate prescribed for level II of the
			 Executive Schedule.
				(b)Deputy
			 Director
				(1)AppointmentThere
			 shall be in the Service a Deputy Director, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
				(2)FunctionsThe
			 Deputy Director—
					(A)shall perform such
			 functions and have such duties and powers as the Director may prescribe;
					(B)shall act for and
			 perform the functions of the Director when the Director is absent or unable to
			 serve and when the office of the Director is vacant; and
					(C)shall, to the
			 maximum extent practicable, assure that procurement actions of the Service take
			 advantage of all methods available to expedite the procurement process.
					(3)CompensationThe
			 Deputy Director shall be compensated at the rate prescribed for level III of
			 the Executive Schedule.
				(c)Associate
			 Directors
				(1)AppointmentThe
			 Director shall appoint Associate Directors who shall each have such duties as
			 may be prescribed by the Director.
				(2)CompensationEach
			 Associate Director appointed under this subsection shall be compensated at the
			 rate prescribed for level IV of the Executive Schedule.
				(d)Chief
			 Counsel
				(1)AppointmentThere
			 shall be in the Service a Chief Counsel, who shall be appointed by the
			 Director.
				(2)FunctionsThe
			 Chief Counsel shall be the chief legal officer for all legal matters arising
			 from the activities of the Service.
				(3)CompensationThe
			 Chief Counsel shall be compensated at the rate prescribed for level IV of the
			 Executive Schedule.
				(e)Inspector
			 GeneralThe Inspector General Act of 1978 (5 U.S.C. App.) is
			 amended—
				(1)in section 12(1),
			 by inserting the Minerals Management Service; after the
			 Export-Import Bank;; and
				(2)in section 12(2),
			 by inserting the Minerals Management Service,
			 after the Export-Import Bank,.
				4.Functions of
			 Director
			(a)In
			 generalThe Director shall—
				(1)exercise all
			 powers and discharge all duties of the Service; and
				(2)carry out all
			 functions, powers, and duties that are vested in the Department of the Interior
			 on the day before the effective date of this Act relating to—
					(A)bidding, leasing,
			 and managing all offshore oil and gas, including with respect to the Gulf of
			 Mexico and other areas of the Outer Continental Shelf; and
					(B)collection of
			 revenue (other than taxes) generated by such oil and gas.
					(b)Existing
			 lawExcept as otherwise provided by this Act, in carrying out the
			 functions of the Service under this Act, the Director shall be subject to all
			 provisions of law to which the Director was subject on the day before the
			 effective date of this Act to the extent such provisions are not inconsistent
			 with this Act.
			(c)Not subject to
			 entities created by executive orderThe Director shall not submit
			 decisions for the approval of, and shall not be bound by the decisions or
			 recommendations of, any committee, board, or other organization created by
			 Executive Order.
			5.Transfers and
			 incidental provisions
			(a)TransfersThe
			 following are transferred to the Minerals Management Service established by
			 section 2:
				(1)Functions of
			 MMSAll functions vested by law on the day before the effective
			 date of this Act in the Minerals Management Service in the Department of the
			 Interior or its Director, and all functions vested by law on the day before the
			 effective date of this Act in the Department of the Interior or the Department
			 of the Interior that are administered through the Minerals Management Service
			 (including budgetary and procurement functions) or related to the Minerals
			 Management Service.
				(2)Incidental
			 functionsAll functions of the Department of the Interior and of
			 the Minerals Management Service in the Department of the Interior on the day
			 before the effective date of this Act that are incidental to, helpful to, or
			 necessary for, the performance of the functions transferred by paragraph (1),
			 or that relate primarily to those functions.
				(3)Personnel,
			 property, records, and fundsSo much of the personnel, property,
			 records, funds, accounts, and unexpended balances of appropriations,
			 allocations, and other funds of the Department of the Interior and the Minerals
			 Management Service as are employed, used, held, available, or to be made
			 available in connection with the functions transferred by paragraphs (1) and
			 (2).
				(b)No reduction in
			 classification or compensationThe personnel transferred under
			 this section shall be transferred without reduction in classification or
			 compensation.
			(c)Exercise of
			 functions by DirectorThe Director of the Minerals Management
			 Service shall exercise all functions transferred by subsection (a) of this
			 section and any other function vested by any law in the Minerals Management
			 Service or the Director of the Minerals Management Service after the date of
			 the enactment of this Act.
			6.Rules;
			 regulationsIn the performance
			 of functions pursuant to this Act, the Director may make, promulgate, issue,
			 rescind, and amend rules and regulations in accordance with chapter 5 of title
			 5, United States Code.
		7.Delegation
			(a)In
			 generalExcept as otherwise provided in this Act, the Director
			 may delegate functions to officers and employees of the Service, and may
			 authorize successive redelegations of such functions in the Service, as the
			 Director considers necessary or appropriate.
			(b)Director remains
			 responsibleA delegation of functions by the Director under this
			 section or under any other provision of this Act shall not relieve the Director
			 of responsibility for the administration of such functions.
			8.Supplemental
			 personnel and services
			(a)Experts and
			 consultantsIn addition to the officers provided for by section
			 3, the Director may obtain the services of experts and consultants in
			 accordance with section 3109 of title 5, United States Code.
			(b)Personnel of
			 other agenciesUpon request of the Director, the head of any
			 Federal agency may detail, on a reimbursable basis, any of the personnel of
			 such agency to assist the Director in carrying out functions of the
			 Service.
			(c)Volunteer
			 services
				(1)In
			 generalThe Director may accept voluntary services of individuals
			 in accordance with the provisions of section 3111 of title 5, United States
			 Code and without regard to the provisions of section 1342 of title 31, United
			 States Code, if such services will not be used to displace Federal employees
			 employed on a full-time, part-time, or seasonal basis.
				(2)Incidental
			 expensesThe Director may provide for incidental expenses,
			 including transportation, lodging, and subsistence, for persons who provide
			 voluntary services pursuant to this subsection to the Director.
				(3)Not Federal
			 employeesAn individual who provides voluntary services to the
			 Director pursuant to this subsection shall not be considered to be a Federal
			 employee for any purpose other than for purposes of chapter 81 of title 5,
			 United States Code (relating to compensation for work injuries) and chapter 171
			 of title 28, United States Code (relating to tort claims).
				9.ContractsThe Director may, without regard to the
			 provisions of section 3324 of title 31, United States Code, and subject to
			 appropriations Acts, enter into and perform contracts, leases, cooperative
			 agreements, and other transactions, on such terms and conditions as the
			 Director considers appropriate, with any Federal agency or any instrumentality
			 of the United States, with any State, territory, or possession, with any
			 political subdivision thereof, and with any person (including any educational
			 institution), as may be necessary to carry out the functions of the Director
			 and the Service.
		10.Use of services,
			 equipment, personnel, and facilities of other agencies
			(a)In
			 generalWith the consent of the appropriate agency, the Director
			 may, with or without reimbursement, use the services, equipment, personnel, and
			 facilities of Federal agencies and other public and private agencies, and may
			 cooperate with other public and private agencies in the use of services,
			 equipment, personnel, and facilities.
			(b)Cooperation of
			 other Federal agenciesThe head of each Federal agency shall
			 cooperate fully with the Director in making the services, equipment, personnel,
			 and facilities of the Federal agency available to the Director.
			(c)Supplies and
			 equipmentNotwithstanding any other provision of law, the head of
			 a Federal agency may transfer to or receive from the Service, without
			 reimbursement, supplies and equipment, other than administrative supplies and
			 equipment.
			11.Acquisition and
			 maintenance of property
			(a)In
			 generalThe Director may—
				(1)acquire (by
			 purchase, lease, condemnation, or otherwise), construct, improve, repair,
			 operate, and maintain such other real and personal property (including office
			 space and patents), and any interest therein within or outside the continental
			 United States as the Director considers necessary;
				(2)lease to others
			 such real and personal property; and
				(3)provide by
			 contract or otherwise for eating facilities and other necessary facilities for
			 the welfare of employees of the Service at its installations and purchase and
			 maintain equipment for such facilities.
				(b)Title to
			 propertyTitle to any property or interest therein acquired
			 pursuant to this section shall be in the United States.
			(c)LimitationThe
			 authority granted by subsection (a) shall be available only with respect to
			 facilities of a special purpose nature that cannot readily be reassigned from
			 similar Federal activities and are not otherwise available for assignment to
			 the Service by the Director of General Services.
			(d)Contracts and
			 leases subject to appropriationsThe authority of the Director to
			 enter into contracts and leases under this section shall be to such extent and
			 in such amounts as are provided in appropriation Acts.
			12.Transfers of
			 funds from other Federal agenciesThe Director may accept transfers from other
			 Federal agencies of funds that are available to carry out—
			(1)functions
			 transferred by this Act to the Director; or
			(2)functions assigned
			 by law to the Director after the date of the enactment of this Act.
			13.Seal of
			 ServiceThe Service shall
			 cause a seal of office to be made for the Service of such design as the
			 Director shall approve, and judicial notice shall be taken of such seal.
		14.Status of
			 Service under certain lawsFor
			 purposes of chapter 9 of title 5, United States Code, the Service is an
			 independent regulatory agency.
		15.Savings
			 provisions
			(a)In
			 generalAll orders, determinations, rules, regulations, permits,
			 contracts, certificates, licenses, and privileges—
				(1)that have been
			 issued, made, granted, or allowed to become effective by the President, any
			 Federal department or agency or official thereof, or by a court of competent
			 jurisdiction, in regard to functions that are transferred under this Act to the
			 Service on or after the date of the enactment of this Act; and
				(2)that are in effect
			 on the effective date of this Act;
				shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by the President, the
			 Director or other authorized official, by a court of competent jurisdiction, or
			 by operation of law.(b)Pending
			 licenses, permits, certificates, and financial assistance
				(1)In
			 generalThis Act shall not affect any proceedings or any
			 application for any license, permit, certificate, or financial assistance
			 pending on the effective date of this Act, and such proceedings and
			 applications, to the extent that they relate to functions so transferred, shall
			 be continued.
				(2)ProceedingsOrders
			 shall be issued in proceedings referred to in paragraph (1), appeals shall be
			 taken therefrom, and payments shall be made pursuant to such orders, as if this
			 Act had not been enacted, and orders issued in any such proceedings shall
			 continue in effect until modified, terminated, superseded, or revoked by a duly
			 authorized official, by a court of competent jurisdiction, or by operation of
			 law.
				(3)Discontinuance
			 or modificationNothing in this subsection shall be considered to
			 prohibit the discontinuance or modification of any proceeding under the same
			 terms and conditions and to the same extent that such proceeding could have
			 been discontinued or modified if this Act had not been enacted.
				(c)Pending
			 suits
				(1)In
			 generalThis Act shall not affect suits commenced before the
			 effective date of this Act.
				(2)ProceedingsIn
			 all suits referred to in paragraph (1), proceedings shall be had, appeals
			 taken, and judgments rendered in the same manner and effect as if this Act had
			 not been enacted.
				(d)Interim
			 appointments
				(1)In
			 generalIn any case involving an officer required by this Act to
			 be appointed by and with the advice and consent of the Senate who has not
			 entered office on the effective date of this Act, the President may designate
			 the person who served as such officer on the day before the effective date of
			 this Act to act in such office until the office is filled as provided by this
			 Act.
				(2)CompensationA
			 person designated to act in an office under paragraph (1) shall receive
			 compensation at the rate of pay provided by this Act for the office in which
			 the person acts.
				16.Laws and
			 regulationsExcept as
			 otherwise provided in this Act, all laws, rules, and regulations in effect and
			 applicable to the Minerals Management Service of the Department of the Interior
			 or to the Director of such Service on the date immediately preceding the
			 effective date of this Act shall, on and after such effective date, be
			 applicable to the Minerals Management Service and the Director established by
			 this Act, until such law, rule, or regulation is repealed or otherwise modified
			 or amended.
		17.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)DirectorThe
			 term Director means the Director of the Minerals Management
			 Service appointed under section 3.
			(2)ServiceThe
			 term Service means the Minerals Management Service established
			 by section 2.
			
